{¶ 21} I concur with the majority as to the disposition of this case. And I concur with the majority when it concludes that the trial court lost jurisdiction to impose additional sanctions when appellant's period of probation ended.
 {¶ 22} But I write separately to indicate that I do not find that the trial court had issued a final judgment at the time it ordered restitution for medical expenses but set no amount. See In reHolmes (1980), 70 Ohio App. 2d 75, 77, 434 N.E.2d 747.
 {¶ 23} I also write separately to point out that the victim can no longer bring a civil action in this matter because the statute of limitations is one year for an assault claim. *Page 9 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the trial court's November 1, 2007 judgment ordering restitution in the amount of $497.20 is reversed and appellant is discharged from further proceedings concerning the probation violation charge. Costs to *Page 1